                                                          Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 1 of 22
                                                                                                    F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1    METZGER LAW GROUP
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com

                                                           A PROFESSIONAL LAW CORPORATION
                                                      2    RAPHAEL METZGER, ESQ., SBN 116020
                                                           SCOTT P. BRUST, ESQ., SBN 215951
                                                      3    555 E. OCEAN BLVD., SUITE 800
                                                           LONG BEACH, CA 90802
                                                      4    TELEPHONE: (562) 437-4499
                                                           TELECOPIER: (562) 436-1561
                                                      5    WEBSITE: www.toxictorts.com

                                                      6    Attorneys for Intervenor-Defendant,
                                                           COUNCIL FOR EDUCATION AND
                                                           RESEARCH ON TOXICS (“CERT”)
                                                      7
                                                      8                                 UNITED STATE DISTRICT COURT
                                                      9                                EASTERN DISTRICT OF CALIFORNIA
                                                     10
                                                     11
               555 east ocean boulevard, suite 800




                                                            CALIFORNIA CHAMBER OF                             Civil No. 2:19-cv-02019-KJM-JDP
                 a professional law corporation




                                                            COMMERCE,
                  long beach, california 90802




                                                     12                                                       Assigned to the Hon. Kimberly J. Mueller,
metzger law group




                                                                          Plaintiff,                          Ctrm. 3
                                                     13
                                                                   vs.                                        REPLY OF INTERVENOR-DEFENDANT,
                                                     14                                                       COUNCIL FOR EDUCATION AND
                                                            XAVIER BECERRA, IN HIS OFFICIAL                   RESEARCH ON TOXICS, IN SUPPORT
                                                     15     CAPACITY AS ATTORNEY GENERAL                      OF MOTION TO DISQUALIFY THE
                                                            OF THE STATE OF CALIFORNIA.                       HON. KIMBERLY J. MUELLER;
                                                     16                                                       MEMORANDUM OF POINTS AND
                                                                          Defendant.                          AUTHORITIES; DECLARATION OF
                                                                                                              RAPHAEL METZGER
                                                     17
                                                                                                              DATE:                           September 17, 2021
                                                     18                                                       TIME:                           10:00 a.m.
                                                                                                              CTRM:                           3
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                             REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                            KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 2 of 22
                                                                                                                        F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1                                                   TABLE OF CONTENTS
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2                                                                                                                                                                PAGE
                                                      3    OBJECTION TO JUDGE MUELLER HEARING THIS MATTER . . . . . . . . . . . . . . . . . . . . . . iii
                                                      4    MEMORANDUM OF POINTS AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
                                                      5             1.        PRELIMINARY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
                                                      6             2.        THE DECLARATION OF HEATHER WALLACE ESTABLISHES THAT
                                                                              THE NORTH SACRAMENTO CHAMBER OF COMMERCE (OF WHICH
                                                      7                       JUDGE MUELLER’S HUSBAND HAS BEEN PRESIDENT AND HIS
                                                                              BUSINESS HAS BEEN A “PLATINUM MEMBER”) HAS INDEED BEEN
                                                      8                       A MEMBER OF CALCHAMBER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                                                      9             3.        HAVING ALLEGED INJURY TO ITS MEMBERS BUT NOT TO ITSELF,
                                                                              CALCHAMBER LACKS ORGANIZATIONAL STANDING AND HAS
                                                     10                       ONLY REPRESENTATIONAL STANDING TO REDRESS HARM TO ITS
                                                                              MEMBERS – THE REAL PARTIES IN INTEREST . . . . . . . . . . . . . . . . . . . . . . 3
                                                     11
               555 east ocean boulevard, suite 800




                                                                    4.        FOR PURPOSES OF RECUSAL, THE TERM “PARTY” IN 28 U.S.C. §455
                 a professional law corporation
                  long beach, california 90802




                                                     12                       INCLUDES THOSE WHO ARE REAL PARTIES IN INTEREST . . . . . . . . . . . 6
metzger law group




                                                     13             5.        THE NORTH SACRAMENTO CHAMBER OF COMMERCE SHOULD
                                                                              BE DEEMED A PARTY TO THIS CASE, BECAUSE CALCHAMBER
                                                     14                       ALLEGED NO ORGANIZATIONAL INJURY TO ITSELF AND FILED
                                                                              THIS CASE ON BEHALF OF ITS MEMBERS . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                                                     15
                                                                    6.        JUDGE MUELLER HAS A FINANCIAL INTEREST IN THE OUTCOME
                                                     16                       OF THIS CASE, BECAUSE THE PROFITABILITY OF HER HUSBAND’S
                                                                              BUSINESS DEPENDS ON ALMONDS, WHICH ARE THE SUBJECT OF
                                                     17                       212 NOTICES OF VIOLATION IN THIS CASE . . . . . . . . . . . . . . . . . . . . . . . . 10
                                                     18             7.        APPLICATION OF 28 U.S.C. § 455 TO THE RECUSAL OF JUDGE
                                                                              MUELLER DUE TO HER FINANCIAL INTEREST . . . . . . . . . . . . . . . . . . . . . 12
                                                     19
                                                                    8.        CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
                                                     20
                                                           DECLARATION OF RAPHAEL METZGER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                                                     21
                                                           CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                                             i
                                                              REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                             KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 3 of 22
                                                                                                                             F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1                                                    TABLE OF AUTHORITIES
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2                                                                                                                                                                     PAGE
                                                      3                                                                     CASES
                                                      4    Bennett Regulator Guards, Inc. v. Atlanta Gas Light Co.
                                                                  825 Fed.Appx. 773 (Fed. Cir. 2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                                                      5
                                                           Fair Housing of Marin v. Combs
                                                      6           285 F.3d 899 (9th Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
                                                      7    Havens Realty Corp. v. Coleman
                                                                 455 U.S. 363 (1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
                                                      8
                                                           In re Cement Antitrust Litigation
                                                      9           688 F.2d 1297, 1308-1313 (9th Cir. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                                                     10    La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest
                                                                 624 F.3d 1083 (9th Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
                                                     11
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12
metzger law group




                                                                                                                        STATUTES
                                                     13
                                                           28 U.S.C. § 455(b)(5)(iii) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
                                                     14
                                                           28 U.S.C. §455 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 12
                                                     15
                                                           28 U.S.C. §455(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                                                     16
                                                           28 U.S.C. §455(b)(4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 13
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                                                 ii
                                                              REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                             KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 4 of 22
                                                                                                            F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1                  OBJECTION TO JUDGE MUELLER HEARING THIS MATTER
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2
                                                      3             Intervenor-Defendant Council for Education and Research on Toxics (CERT) hereby objects
                                                      4    to Judge Mueller hearing CERT’s motion to disqualify the Honorable Kimberly J. Mueller.
                                                      5             On August 16, 2021, CERT filed a motion to disqualify Judge Mueller and to stay the
                                                      6    proceedings. [ECF no 152] CERT’s motion contends that Judge Mueller is disqualified from serving
                                                      7    as the judge and the trier of fact in this case and should recuse herself pursuant to 28 USC §
                                                      8    455(b)(1)(2)(4)(5)(i)(iii)(c)(e), or that the case be assigned to another judge for ruling on the
                                                      9    disqualification motion pursuant to 28 USC § 144, and the proceedings be stayed until such ruling
                                                     10    can be made. 28 U.S.C. § 144 states in relevant part as follows:
                                                     11
               555 east ocean boulevard, suite 800




                                                                    Whenever a party to any proceeding in a district court makes and files a timely and
                 a professional law corporation
                  long beach, california 90802




                                                     12             sufficient affidavit that the judge before whom the matter is pending has a personal
                                                                    bias or prejudice either against him or in favor of any adverse party, such judge shall
metzger law group




                                                     13             proceed no further therein, but another judge shall be assigned to hear such
                                                                    proceeding. [emphasis added]
                                                     14
                                                     15             Given CERT’s recent discovery of the facts warranting disqualification set forth in support
                                                     16    of the motion, CERT’s motion is plainly timely. Based on the conflict of interest stated in CERT’s
                                                     17    motion and the facts set forth in the supporting affidavits of Raphael Metzger and Nancy Quam-
                                                     18    Wickham, the Honorable Kimberly J. Mueller may not rule on CERT’s motion to disqualify her as
                                                     19    the trier of fact and the judge in this case, as such motion must be heard by a different judge of the
                                                     20    court - a judge who is not alleged to be disqualified.
                                                     21             CERT trusts that Judge Mueller will abide by 28 U.S.C. § 144 and have CERT’s motion
                                                     22    randomly assigned to a different judge of the court for decision, rather than ruling on the motion
                                                     23    herself as she stated she would do at the hearing that took place on August 27, 2021.
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24             Should Judge Mueller nevertheless insist on hearing CERT’s motion on September 17, 2021
                                                     25    and rule on her own disqualification, CERT’s counsel will appear at the hearing solely to object to
                                                     26    Judge Mueller doing so on the record, but CERT’s counsel will not otherwise participate in the
                                                     27    hearing, lest doing so be deemed a waiver of CERT’s disqualification of Judge Mueller.
                                                     28    //
                                                                                                               iii
                                                                 REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                                KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 5 of 22
                                                                                                             F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1                         MEMORANDUM OF POINTS AND AUTHORITIES
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2    1.       PRELIMINARY STATEMENT
                                                      3              On August 27, 2021, Judge Mueller mentioned the Vann Family as a potential conflict of
                                                      4    interest of which CERT was unaware. CERT has discovered (1) that the Vann Family operates the
                                                      5    largest almond ranch in North Sacramento on land that it leases from Spring Valley Ranch
                                                      6    Partnership (SVRP), pursuant to a lease signed by Judge Mueller’s husband on behalf of North
                                                      7    Sacramento Land Company (NSLC); (2) that pursuant to a Grant Deed signed by Judge Mueller’s
                                                      8    husband, NSLC transferred ownership of the land to SVRP in 2009; (3) that in the course of her
                                                      9    Senate Confirmation hearing, Judge Mueller disclosed income of her husband from NSLC in the
                                                     10    form of employee salary and a director’s fee, as well as personal investments of Judge Mueller
                                                     11    herself in stock of NSLC (whose net worth she valued at $719,950) and a partnership interest in
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12    SVRP (whose net worth she valued at $234,325); (4) that a UCC Financing Statement recorded on
metzger law group




                                                     13    October 19, 2009 identifies Spring Valley Ranch Partnership and Vann-Peterson Farms Partnership
                                                     14    as Grantors, Metropolitan Life Insurance Company as Grantee, and the collateral as the property
                                                     15    described in Exhibits A and B thereto, Exhibit B of which describes the property as including “All
                                                     16    trees ... on the Real Property” and “All rents, issues, profits and royalties arising out of the Real
                                                     17    Property”). Thus, as a partner of Spring Valley Ranch Partnership, Judge Mueller not only owns the
                                                     18    land on which almonds are grown by the Vann Family, she owns the almond trees themselves!
                                                     19              On September 3, 2021, CalChamber filed the Declaration of Heather Wallace, its Associate
                                                     20    General Counsel, in which she declared that “[t]he North Sacramento Chamber of Commerce was
                                                     21    a member of CalChamber at the time this litigation began in October 2019" and that “the Sacramento
                                                     22    Metro Chamber of Commerce” “has been a member of CalChamber throughout the pendency of this
                                                     23    litigation.” This establishes that these two Chambers of Commerce (in which Judge Mueller’s
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24    husband has been an officer and board member) have been members of CalChamber. In this case

                                                     25    CalChamber alleges injury to its members but not organizational injury to itself. Hence, Judge

                                                     26    Mueller’s conflicts must be evaluated in regard to these entities that are real parties in interest, rather

                                                     27    than CalChamber. In re Cement Antitrust Litigation, 688 F.2d 1297, 1308-13 (9th Cir. 1982).

                                                     28    //
                                                                                                                 1
                                                                 REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                                KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 6 of 22
                                                                                                          F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1    2.       THE DECLARATION OF HEATHER WALLACE ESTABLISHES THAT THE
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com

                                                                    NORTH SACRAMENTO CHAMBER OF COMMERCE (OF WHICH JUDGE
                                                      2             MUELLER’S HUSBAND HAS BEEN PRESIDENT AND HIS BUSINESS HAS BEEN
                                                                    A “PLATINUM MEMBER”) HAS INDEED BEEN A MEMBER OF CALCHAMBER
                                                      3
                                                                    On September 3, 2021 CalChamber filed a Declaration of Heather Wallace, Associate
                                                      4
                                                           General Counsel for the California Chamber of Commerce. (ECF163) In that declaration, she
                                                      5
                                                           declares that “[t]he North Sacramento Chamber of Commerce was a member of CalChamber at the
                                                      6
                                                           time this litigation began in October 2019" and that “the Sacramento Metro Chamber of Commerce”
                                                      7
                                                           “has been a member of CalChamber throughout the pendency of this litigation.” (Exhibit “EE”).
                                                      8
                                                                    As noted in CERT’s motion, prior to 2004, Robert Slobe was President of the North
                                                      9
                                                           Sacramento Chamber of Commerce (Exhibits “B” through “E”). Also as noted in CERT’s motion,
                                                     10
                                                           at the present time and since at least April 2019, the North Sacramento Chamber of Commerce’s
                                                     11
               555 east ocean boulevard, suite 800




                                                           principal office address has been 400 Slobe Avenue, Sacramento, CA 95815 - the business address
                 a professional law corporation
                  long beach, california 90802




                                                     12
                                                           of Robert Slobe and his business, North Sacramento Land Company. (Exhibit “G,” Exhibit “H”)
metzger law group




                                                     13
                                                                    As noted in CERT’s motion, the North Sacramento Chamber of Commerce website bears
                                                     14
                                                           NSLC’s logo and identifies NSLC as one of its “Leadership Circle Sponsor Members,” NSLC being
                                                     15
                                                           one of the few “Platinum Members” of the NSLC - the highest level of corporate sponsorship.
                                                     16
                                                           (Exhibit “O”).
                                                     17
                                                                    In addition to 400 Slobe Avenue being the address of the North Sacramento Chamber of
                                                     18
                                                           Commerce (Exhibits “G” and “H”), the address of North Sacramento Land Company (Exhibit “L”)
                                                     19
                                                           and the address of Robert Slobe (Exhibit “M”), this address also appears to be Judge Mueller’s
                                                     20
                                                           current address. (Exhibits “BB,” “CC,”and “DD”).
                                                     21
                                                                    Finally, there is a symbiotic relationship between CalChamber and the North Sacramento and
                                                     22
                                                           the Sacramento Metro Chambers of Commerce. The North Sacramento Chamber of Commerce’s
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           website says that it “works with the Sacramento Metro Chamber, the Cal Chamber and US Chamber
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                           on policy and advocacy (Exhibit “I” - Advocacy webpage of the North Sacramento Chamber of
                                                     25
                                                           Commerce), and CalChamber’s website says: “Working together, the California Chamber of
                                                     26
                                                           Commerce and local chambers of Commerce are a solid force as advocates supporting business-
                                                     27
                                                           friendly policies and helping California businesses comply with complex laws and regulations” and
                                                     28
                                                                                                              2
                                                                 REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                                KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 7 of 22
                                                                                                            F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1    that “CalChamber and Local Chambers of Commerce [are] [a] win-win partnership for the local
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2    chamber and its members.” (Exhibit “K”).
                                                      3             Since Judge Mueller’s husband has been President of the North Sacramento Chamber of
                                                      4    Commerce and his business has been a “Platinum Member” of the North Sacramento Chamber of
                                                      5    Commerce, Judge Mueller has a conflict of interest in this case, because the North Sacramento
                                                      6    Chamber of Commerce is a real party in interest and hence must be deemed a party to this case.
                                                      7    3.       HAVING ALLEGED INJURY TO ITS MEMBERS BUT NOT TO ITSELF,
                                                                    CALCHAMBER LACKS ORGANIZATIONAL STANDING AND HAS ONLY
                                                      8             REPRESENTATIONAL STANDING TO REDRESS HARM TO ITS MEMBERS –
                                                                    THE REAL PARTIES IN INTEREST
                                                      9
                                                                    CalChamber’s original complaint in this case alleged that almonds are a food containing
                                                     10
                                                           acrylamide (ECF 1 at 2:26), and that numerous notices of violations of Proposition 65 regarding
                                                     11
               555 east ocean boulevard, suite 800




                                                           almond products had been served by private enforcers, including more than 30 notices regarding
                 a professional law corporation
                  long beach, california 90802




                                                     12
                                                           almonds and more than 40 notices regarding peanut and almond butter (ECF 1 at 15:20-22). In its
metzger law group




                                                     13
                                                           First Amended Complaint CalChamber also alleged that almonds contain acrylamide and alleged
                                                     14
                                                           that more than 40 notices of violations had been served regarding almonds. (ECF 57 at 16:8).
                                                     15
                                                                    In its original complaint CalChamber alleged it “is a nonprofit business association with over
                                                     16
                                                           13,000 members, both individual and corporate, representing . . . among others food producers,
                                                     17
                                                           suppliers and retailers” (ECF 1 at 3:14-16) and that “many of its members are directly impacted by
                                                     18
                                                           Proposition 65." (Id. at line 21). CalChamber further alleged:
                                                     19
                                                                    More than 250 companies, including many of Plaintiff’s members that sell food products
                                                     20             containing acrylamide, have been targeted with 60-day pre-litigation notices in
                                                                    connection with alleged exposures to acrylamide in their food products,. Several of
                                                     21             Plaintiff’s members also have been sued in connection with these 60-day notices.
                                                                    Indeed, several of the companies represented on Plaintiff’s Board of Directors have
                                                     22             received 60-day notices on acrylamide in food products and been sued in connection
                                                                    with such notices.” (Doc 1 at page 17 of 23, lines 10-15)
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           In its First Amended Complaint, CalChamber further alleged:
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                                           At the same time, due to the widespread presence of acrylamide in thousands
                                                     25             of food products, many of Plaintiff’s members that sell or produce acrylamide-
                                                                    containing food products have not yet been sued under Proposition 65 in connection
                                                     26             with some, or all, of their acrylamide-containing food products. Because of
                                                                    California’s listing of acrylamide and the attendant Proposition 65 warning
                                                     27             requirement, these members must either take action . . . or face a significant and
                                                                    imminent risk of an enforcement action seeking substantial civil penalties and
                                                     28             attorneys’ fees for failing to do so. (ECF 57 at 18:9-18).
                                                                                                              3
                                                                 REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                                KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 8 of 22
                                                                                                           F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1             In its original and its amended complaints, CalChamber further alleged: “The requirement
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2    to place a . . . Proposition 65 cancer warning for acrylamide on food products has had, and will
                                                      3    continue to have, a substantial adverse impact on Plaintiff’s members.” (ECF 1 at 17:3-5; ECF 57
                                                      4    at 18:28 – 19:3).
                                                      5             In its original and amended complaints, CalChamber also alleged: “Plaintiff’s members
                                                      6    include entities that have already been harmed by California’s requirement to provide a false,
                                                      7    misleading, and/or highly controversial cancer warning for acrylamide in food products, and will be
                                                      8    injured further if forced to either comply with Proposition 65’s compelled false warning requirement,
                                                      9    or incur costly other burdens and face the threat of private enforcement suits or other enforcement
                                                     10    actions.” (ECF 1 at 21:14-18; ECF 57 at 23:14-18)
                                                     11             In CalChamber’s opposition to the Attorney General’s motion to dismiss its First Amended
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12    Complaint, CalChamber claimed representational standing on behalf of its members, writing:
metzger law group




                                                     13             CalChamber alleges that: its members sell and produce food products that contain
                                                                    acrylamide (Am. Compl. ¶¶ 8, 63, 64); as a result of California’s listing of
                                                     14             acrylamide as a chemical “known to the State to cause cancer,” Proposition 65
                                                                    presumptively requires such businesses to provide a cancer warning on their
                                                     15             acrylamide-containing products (id. ¶¶ 5, 33-36); businesses that have opted not to
                                                                    provide acrylamide warnings, including many CalChamber members, already have
                                                     16             been threatened with litigation and sued for violating Proposition 65 by the AG and
                                                                    others (id. ¶¶ 56-59, 63); and, consequently, CalChamber’s members that have not
                                                     17             yet been sued must either provide a warning they believe to be false and misleading
                                                                    (thereby compelling their speech), or face the substantial risk of an enforcement
                                                     18             action under Proposition 65 for failing to do so (id. ¶¶ 64-66, 87, 94).
                                                     19    (ECF 65 at 7:19-27).
                                                     20             CalChamber further wrote: “Likewise, a favorable decision enjoining the AG from enforcing
                                                     21    the Proposition 65 warning requirement as applied to acrylamide in food would redress
                                                     22    CalChamber’s members’ First Amendment injuries.” (ECF 65 at 12:4-6).
                                                     23             In Fair Housing of Marin v. Combs, 285 F.3d 899 (9th Cir. 2002), the Ninth Circuit
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24    interpreted Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982), “to stand for the proposition that
                                                     25    an organization may satisfy the Article III requirement of injury in fact if it can demonstrate: (1)
                                                     26    frustration of its organizational mission; and (2) diversion of its resources to combat the particular
                                                     27    housing discrimination in question.” Fair Housing of Marin, supra, 285 F.3d at 905.
                                                     28    //
                                                                                                               4
                                                                 REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                                KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 9 of 22
                                                                                                             F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1            CalChamber filed this case alleging representational standing on behalf of its members, rather
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2    than organizational standing in its own right. Indeed, nowhere in its original or its amended
                                                      3    complaint has CalChamber alleged that CalChamber has itself been sued for violating Proposition
                                                      4    65, that Proposition 65 has frustrated its mission or purpose, or that CalChamber’s resources have
                                                      5    been diverted by acrylamide-in-food lawsuits so as to affect its corporate mission. Thus, CalChamber
                                                      6    has not alleged standing to sue in this case for any organizational injury to itself.
                                                      7            La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest , 624 F.3d 1083 (9th
                                                      8    Cir. 2010), a First Amendment case, is on point. In that case the Ninth Circuit explained:
                                                      9            An organization suing on its own behalf can establish an injury when it suffered
                                                                   “both a diversion of its resources and a frustration of its mission.” Combs, 285 F.3d
                                                     10            at 905. It cannot manufacture the injury by incurring litigation costs or simply
                                                                   choosing to spend money fixing a problem that otherwise would not affect the
                                                     11            organization at all. See, e.g., Fair Employment Council v. BMC Mktg. Corp., 28 F.3d
               555 east ocean boulevard, suite 800




                                                                   1268, 1276–77 (D.C.Cir.1994). It must instead show that it would have suffered
                 a professional law corporation
                  long beach, california 90802




                                                     12            some other injury if it had not diverted resources to counteracting the problem. In
metzger law group




                                                                   Havens, for example, housing discrimination threatened to make it more difficult for
                                                     13            HOME to counsel people on where they might live if the organization didn't spend
                                                                   money fighting it. 455 U.S. at 379, 102 S.Ct. 1114. The organization could not avoid
                                                     14            suffering one injury or the other, and therefore had standing to sue. Cf. Smith v.
                                                                   Pacific Props. & Dev. Corp., 358 F.3d 1097, 1105 (9th Cir. 2004) (organization
                                                     15            “had...to divert its scarce resources from other efforts”); El Rescate Legal Servs., Inc.
                                                                   v. Exec. Office of Immigration Rev., 959 F.2d 742, 748 (9th Cir.1992) (challenged
                                                     16            policy “require[d] the organizations to expend resources ... they otherwise would
                                                                   spend in other ways”).
                                                     17
                                                           La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, supra, 624 F.3d at 1088.
                                                     18
                                                                   The Ninth Circuit held that the plaintiff in that case lacked organizational standing:
                                                     19
                                                                            In this case, NDLON failed to assert any factual allegations in its complaint
                                                     20            that it was forced to divert resources to help ATLF because of the defendants' actions,
                                                                   and never sought leave to add them. . . .
                                                     21                     It appears as though at the time NDLON filed its complaints (up to and
                                                                   including its Third Amended Complaint), the organization intended to assert standing
                                                     22            on behalf of its members rather than on behalf of itself as an organization. Various
                                                                   paragraphs in the complaint refer to NDLON's members and the alleged violations
                                                     23
               occupational & environmental lung




                                                                   of their First Amendment rights. Nowhere in the complaint, however, does NDLON
               disease, cancer, and toxic injuries




                                                                   assert a frustration of its purpose or diversion of its resources that would allow the
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24            Court to conclude that NDLON had pleaded organizational standing on its own
                                                                   behalf.
                                                     25
                                                           La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d at 1088–1089.
                                                     26
                                                                   CalChamber’s many allegations of harm to its members and the absence of any allegation
                                                     27
                                                           that it has itself sustained “a diversion of its resources and a frustration of its mission,” establish that
                                                     28
                                                                                                                 5
                                                              REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                             KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 10 of 22
                                                                                                            F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1   CalChamber filed this case in a representational capacity on behalf of its members to redress harm
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   to them and not to redress harm to CalChamber itself. Therefore, it is CalChamber’s members that
                                                      3   are the real parties in interest in this case, rather than CalChamber itself.
                                                      4            In determining whether Judge Mueller has a financial or other disqualifying interest in this
                                                      5   case, her financial and other conflicting interests must be evaluated in relation to CalChamber’s
                                                      6   members who are the real parties in interest in this case, rather than as to CalChamber itself, which
                                                      7   has never been sued for violating Proposition 65 and has not alleged or sustained either a diversion
                                                      8   of its resources or frustration of its mission. Indeed, as will be shown, this conclusion is not only
                                                      9   logically sound but is supported by Ninth Circuit decisions that have addressed the issue.
                                                     10   4.       FOR PURPOSES OF RECUSAL, THE TERM “PARTY” IN 28 U.S.C. §455
                                                                   INCLUDES THOSE WHO ARE REAL PARTIES IN INTEREST
                                                     11
               555 east ocean boulevard, suite 800




                                                                   In In re Cement and Concrete Antitrust Litigation, 515 F.Supp. 1076 (D. Ariz. 1981), Judge
                 a professional law corporation
                  long beach, california 90802




                                                     12
                                                          Carl A. Muecke was notified by the defendants that his wife owned stock in several of the plaintiff
metzger law group




                                                     13
                                                          class members. The defendants contended that Mrs. Muecke's stock ownership constituted a
                                                     14
                                                          financial interest in the subject matter in controversy or in a party to the proceeding and that the
                                                     15
                                                          judge was under a per se duty to recuse himself. After extensive briefing, oral argument, and an
                                                     16
                                                          opinion from the Advisory Committee on Codes of Conduct of the Judicial Conference of the United
                                                     17
                                                          States, Judge Muecke recused himself on the ground that his wife's stock ownership constituted a
                                                     18
                                                          financial interest in a party to the proceeding within the meaning of section 455(b)(4). In reviewing
                                                     19
                                                          the judge’s decision, the Ninth Circuit observed:
                                                     20
                                                                            In his opinion Judge Muecke correctly noted that in subsection (b)(4) of the
                                                     21            statute, the phrase “financial interest in the subject matter in controversy or in a party
                                                                   to the proceeding,” unlike the phrase “or any other interest,” is not modified by the
                                                     22            subsequent phrase “that could be substantially affected by the outcome of the
                                                                   proceeding.” Thus, subsection (b)(4) establishes two classes of disqualifying
                                                     23            interests: first, “financial interests in the subject matter in controversy or in a party
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                   to the proceeding;” these interests require recusal whether or not the outcome of the
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24            proceeding could have any effect on the interests; second, “other interests;” these
                                                                   interests require recusal only if they could be substantially affected by the outcome
                                                     25            of the proceeding. See In re New Mexico Natural Gas Anti-Trust Litigation, 620 F.2d
                                                                   794, 796 (10th Cir. 1980). An “interest” is disqualifying whether it is held by the
                                                     26            judge or his spouse. The issue before Judge Muecke, then, was whether his wife's
                                                                   stock ownership in several of the class members constituted a financial interest in a
                                                     27            party to the proceeding or the subject matter in controversy. If such ownership
                                                                   constituted a financial interest in either, it is irrelevant, for purposes of recusal,
                                                     28            whether that interest would be substantially affected by the outcome of the
                                                                                                                 6
                                                                REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                               KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 11 of 22
                                                                                                       F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1       proceeding.
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2               Judge Muecke held that ownership of stock in a class member constitutes a
                                                              financial interest in a party to the proceeding. In so holding, Judge Muecke rejected
                                                      3       the petitioner's arguments that, because the statute does not refer to class members
                                                              and because general law does not treat class members and parties in an identical
                                                      4       fashion, class members are not parties within the meaning of section 455. 515
                                                              F.Supp. at 1079.
                                                      5
                                                                       . . . Judge Muecke found unpersuasive petitioners' argument that because
                                                      6       general law does not treat class members and parties in an identical fashion for all
                                                              purposes, class members are not parties for purposes of section 455. It is true that for
                                                      7       certain procedural purposes, class members and parties are not treated identically.
                                                              But, these differences in treatment are a concession to the nature of class action suits
                                                      8       and the purposes of Rule 23: if every class member had to be treated as a party in all
                                                              circumstances, the purposes of Rule 23 might in some instances be frustrated. Thus,
                                                      9       for example, the presence of non-diverse class members will not defeat federal
                                                              diversity jurisdiction so long as the class representatives and the opposing parties are
                                                     10       diverse; e.g., Friedman v. Meyers, 482 F.2d 435 (2d Cir. 1973); see also Snyder v.
                                                              Harris, 394 U.S. 332, 340, 89 S.Ct. 1053, 1058-1059, 22 L.Ed.2d 319 (1969); 13 C.
                                                     11
               555 east ocean boulevard, suite 800




                                                              Wright & A. Miller, Federal Practice and Procedure s 1755 at 550 n. 82; some courts
                                                              have held that class members are not subject to discovery under Fed.R.Civ.P. 33;
                 a professional law corporation
                  long beach, california 90802




                                                     12       e.g., Fischer v. Wolfinbarger, 55 F.R.D. 129 (W.D.Ky.1971); Wainwright v. Kraftco
metzger law group




                                                              Corp., 54 F.R.D. 532 (N.D.Ga.1972);11 and other courts have held that class
                                                     13       members should not be treated as parties for purposes of counterclaims under Rule
                                                              13; e.g., Donson Stores v. American Bakeries Co., 58 F.R.D. 481 (S.D.N.Y.1973).
                                                     14
                                                                      Whatever the rule may be with respect to treating class members as parties
                                                     15       for certain procedural purposes, it is clear that class members and parties are treated
                                                              in substantially the same manner in regard to the substantive benefits and burdens of
                                                     16       judgment. Thus, Rule 23 provides that any class member who has not opted out shall
                                                              be included in the judgment, whether favorable or not to the class member,
                                                     17       Fed.R.Civ.P. 23(c)(2)-(3); a class member may appeal from an order approving a
                                                              settlement to which the member objects, Ace Heating & Plumbing Co. v. Crane Co.,
                                                     18       453 F.2d 30 (3d Cir. 1971); a class member is bound as a party for res judicata
                                                              purposes, see e.g., Brown v. Vermillion, 593 F.2d 321 (8th Cir. 1979); Smith v.
                                                     19       Alleghany Corp., 394 F.2d 381 (2d Cir.), cert. denied, 393 U.S. 939, 89 S.Ct. 300,
                                                              21 L.Ed.2d 276 (1968); 3B J. Moore, Moore's Federal Practice P 23.60 at 23-468;
                                                     20       *1310 13 C. Wright & A. Miller, Federal Practice & Procedure s 1784 at 178
                                                              (“According to traditional res judicata notions, a member of a class in a Rule 23 suit
                                                     21       is considered to be a party by representation, and will be bound to the same extent as
                                                              an actual party”).
                                                     22
                                                                       On some occasions, courts have expressly described class members as parties.
                                                     23
               occupational & environmental lung




                                                              In American Pipe & Construction Co. v. Utah, 414 U.S. 538, 94 S.Ct. 756, 38
               disease, cancer, and toxic injuries




                                                              L.Ed.2d 713 (1974), the Supreme Court stated “(u)nder the circumstances of this
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24       case, ... the claimed members of the class stood as parties to the suit until and unless
                                                              they received notice thereof and chose not to continue.” Id. at 550-51, 94 S.Ct. at
                                                     25       764-765. The Court held that the statute of limitations was tolled for “all members
                                                              of the class who would have been parties had the suit been permitted to continue as
                                                     26       a class action.” Id. at 554, 94 S.Ct. at 766. Similarly, in comparing the status of
                                                              members of an organization that had filed suit to the status of class members in a
                                                     27       class action, the Seventh Circuit stated that “the (Supreme) Court's remarks plainly
                                                              imply that the organization's members are not parties to an organizational
                                                     28
                                                                                                           7
                                                           REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                          KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 12 of 22
                                                                                                            F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1            representative suit. Yet class members are parties to class actions. See e.g., Zahn v.
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com

                                                                   International Paper Co., ....” Local 194, Retail, Wholesale & Department Store Union
                                                      2            v. Standard Brands, 540 F.2d 864, 867 (7th Cir. 1976).
                                                      3                    We need not decide the general question whether class members are in fact
                                                                   “parties” to a class action suit; for some purposes they are treated as such, and for
                                                      4            other purposes they are not. Here, we need decide only if, for purposes of section
                                                                   455, stock ownership in a class member constitutes an interest in “a party to the
                                                      5            proceeding.” We agree with Judge Muecke's analysis in rejecting petitioner's
                                                                   argument that class members are not parties within the meaning of section 455:
                                                      6
                                                                           The problem with plaintiffs' argument is that, where it counts, class members
                                                      7            and parties are identical. There is no question that class members are included in the
                                                                   benefits and burdens of a judgment on an equal basis with parties. For this reason,
                                                      8            there appears to be no reason in logic why a financial interest “however small” in a
                                                                   named party to a litigation should be grounds for recusal, but that the same interest
                                                      9            in a class member should not be. Neither the degree of conflict, nor the appearance
                                                                   of impropriety is altered by a litigant's classification as “party” or “class member.”
                                                     10            515 F.Supp. at 1079.14
                                                     11
               555 east ocean boulevard, suite 800




                                                                           A review of the statute's legislative history adds considerable support to Judge
                                                                   Muecke's ruling that, because the appearance of impropriety is similar whether the
                 a professional law corporation
                  long beach, california 90802




                                                     12            interest is in a named party or a class member, class members should be viewed as
metzger law group




                                                                   parties for purposes of recusal under the statute.
                                                     13                    ...
                                                     14                   We conclude that the term “party” as used in section 455 must be given its
                                                                   broad customary meaning rather than the narrow construction suggested by plaintiffs,
                                                     15            and hold that for purposes of the recusal statute, the term “party” includes class
                                                                   members. Thus, after five years of litigation, a multi-million dollar lawsuit of major
                                                     16            national importance, with over 200,000 class plaintiffs, grinds to a halt over Mrs.
                                                                   Muecke's $29.70. A new judge must now be assigned to conduct further
                                                     17            proceedings.
                                                     18   In re Cement Antitrust Litigation, 688 F.2d 1297, 1308-1313 (9th Cir. 1982).
                                                     19            Recently, the court in Bennett Regulator Guards, Inc. v. Atlanta Gas Light Co., 825
                                                     20   Fed.Appx. 773 (Fed. Cir. 2020), observed that one judge of a three-judge panel “was obliged to
                                                     21   recuse himself after Atlanta Gas identified Southern Co. As a real party in interest.” Id. at n. 5.
                                                     22   5.       THE NORTH SACRAMENTO CHAMBER OF COMMERCE SHOULD BE
                                                                   DEEMED A PARTY TO THIS CASE, BECAUSE CALCHAMBER ALLEGED NO
                                                     23
               occupational & environmental lung




                                                                   ORGANIZATIONAL INJURY TO ITSELF AND FILED THIS CASE ON BEHALF
               disease, cancer, and toxic injuries




                                                                   OF ITS MEMBERS
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                                   Evaluating Judge Mueller’s interests vis-a-vis CalChamber’s members (as the real parties
                                                     25
                                                          in interest in this case), rather than as to CalChamber itself (which merely sues in this case in a
                                                     26
                                                          representational capacity to redress alleged harms of its members), the relationships between Judge
                                                     27
                                                          Mueller and two organizations become paramount: the North Sacramento Chamber of Commerce
                                                     28
                                                                                                                8
                                                                REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                               KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 13 of 22
                                                                                                           F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1   and the Sacramento Metro Chamber of Commerce, both of which were members of CalChamber at
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   the time it filed this suit. Considering Judge Mueller’s interests with these organizations, it becomes
                                                      3   readily apparent that Judge Mueller has numerous conflicts of interest which require her
                                                      4   disqualification.
                                                      5            First, prior to 2004, Judge Mueller’s husband was President of the North Sacramento
                                                      6   Chamber of Commerce. (Exhibits “B” through “E”).
                                                      7            Second, at the present and since at least April 2019, the North Sacramento Chamber of
                                                      8   Commerce’s principal office address has been 400 Slobe Avenue, Sacramento, CA 95815 - the
                                                      9   address of Judge Mueller’s husband and his business, NSLC. (Exhibits “G,” “H”).                                                               Third, the
                                                     10   North Sacramento Chamber of Commerce website bears NSLC’s logo and identifies NSLC as one
                                                     11   of its “Leadership Circle Sponsor Members,” NSLC being one of the few “Platinum Members” of
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   the NSLC - the highest level of corporate sponsorship. (Exhibit “O”).
metzger law group




                                                     13            Fourth, in addition to 400 Slobe Avenue being the address of the North Sacramento Chamber
                                                     14   of Commerce (Exhibits “G,” “H”), the address of North Sacramento Land Company (Exhibit “L”)
                                                     15   and the address of Robert Slobe (Exhibit “M”), this address is also Judge Mueller’s current
                                                     16   address. (Exhibits “BB” through “DD”).
                                                     17            Finally, as noted above, there is a symbiotic relationship between CalChamber and the North
                                                     18   Sacramento and the Sacramento Metro Chambers of Commerce. The North Sacramento Chamber
                                                     19   of Commerce states that it “works with the Sacramento Metro Chamber, the Cal Chamber and US
                                                     20   Chamber on policy and advocacy (Exhibit “I”) and CalChamber’s website says: “Working together,
                                                     21   the California Chamber of Commerce and local chambers of Commerce are a solid force as
                                                     22   advocates supporting business-friendly policies and helping California businesses comply with
                                                     23   complex laws and regulations” and that “CalChamber and Local Chambers of Commerce [are] [a]
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   win-win partnership for the local chamber and its members.” (Exhibit “K”).

                                                     25            For all these reasons, Judge Mueller has substantial conflicts of interest with these two real

                                                     26   parties in interest in this case, which requires her disqualification as trier of fact and judge.

                                                     27   //

                                                     28   //
                                                                                                               9
                                                                REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                               KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 14 of 22
                                                                                                         F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1   6.     JUDGE MUELLER HAS A FINANCIAL INTEREST IN THE OUTCOME OF THIS
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com

                                                                 CASE, BECAUSE THE PROFITABILITY OF HER HUSBAND’S BUSINESS
                                                      2          DEPENDS ON ALMONDS, WHICH ARE THE SUBJECT OF 212 NOTICES OF
                                                                 VIOLATION IN THIS CASE
                                                      3
                                                                 At the August 27th hearing Judge Mueller mentioned the “Vann Brothers” and the “Vann
                                                      4
                                                          Family,” and directed Plaintiff’s counsel to provide her information about this business about which
                                                      5
                                                          CERT and its counsel were totally unaware. Following the hearing, Petitioner’s counsel searched
                                                      6
                                                          the Internet to ascertain the relationship between Judge Mueller and the Vann entities. Petitioner’s
                                                      7
                                                          counsel found a website for three related companies: Vann Family Orchards, Vann Brothers, and
                                                      8
                                                          Yolo Hulling and Shelling. (Exhibit “FF”). Petitioner’s counsel also found a webpage for Vann
                                                      9
                                                          Brothers Farming (Exhibit “GG”) that states: “Vann Brothers is a large farming operation located
                                                     10
                                                          in Williams, California. In 1973, Garnett and Bill started farming forty acres of wheat. Since then,
                                                     11
               555 east ocean boulevard, suite 800




                                                          Vann Brothers has grown to farm more than 13,000 acres of almonds and walnuts. In recent years,
                 a professional law corporation
                  long beach, california 90802




                                                     12
                                                          Garnett and Bill Vann have added an Almond Processing Facility and Huller Sheller to make Vann
metzger law group




                                                     13
                                                          Brothers a true ‘farm to table’ organization. The Vann Family takes pride in the fact that they, and
                                                     14
                                                          their more than 200 employees, are known for growing and processing top quality commodities that
                                                     15
                                                          are shipped globally.”
                                                     16
                                                                 An obituary for Bill Vann, who died in a helicopter crash on August 1, 2021, noted: “Today,
                                                     17
                                                          the company is one of the largest almond processors in northern California and farms more than
                                                     18
                                                          170,000 acres in the Sacramento Valley” and that “[t]he farm’s almonds are sold across the nation
                                                     19
                                                          and world.” (Exhibit “HH”).
                                                     20
                                                                 It appears that the Vann Family is the family that operates the almond ranch in Colusa County
                                                     21
                                                          on land owned by the North Sacramento Land Company (NSLC), which is owned by Judge Mueller
                                                     22
                                                          and her husband. The NSLC, which was founded in 1910, “still exists today as an owner of
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                          warehouse and office lessor and owns a 7500 acre cattle and almond ranch in Colusa County. It is
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                          currently run by Robert Johnston Slobe, great grandson of D.W. Johnston.” (Exhibit “O”).
                                                     25
                                                                 Judge Mueller’s financial conflict of interest with respect to the almond ranch is even greater
                                                     26
                                                          than her ownership in Spring Valley Ranch Partnership which owns the land leased to the Vann
                                                     27
                                                          Family; Spring Valley Ranch Partnership has financial interest in the crops growing on the land,
                                                     28
                                                                                                            10
                                                            REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                           KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 15 of 22
                                                                                                          F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1   including the almond trees. (Exhibit “II” (UCC Financing Statement identifying the Grantors as
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   Spring Valley Ranch Partnership and Vann-Peterson Farms Partnership, and the Grantee as
                                                      3   Metropolitan Life Insurance Company, and the collateral as the property described in Exhibits A and
                                                      4   B thereto, Exhibit B of which includes “All trees and other permanent plantings . . . on the Real
                                                      5   Property” and “All rents, issues, profits and royalties arising out of the Real Property”)).
                                                      6          The cancer hazard of acrylamide exposure from consumption of roasted almonds has been
                                                      7   recognized by the Almond Board of California, which sponsored a study that reported a mean value
                                                      8   of 178 ppb acrylamide in roasted almonds. (Exhibit “JJ”). Furthermore, the Almond Board of
                                                      9   California is listed on the Vann Family Orchards website as an “affiliate.” (Exhibit “KK”).
                                                     10          Investigation of publicly available records revealed several other documents evidencing a
                                                     11   financial relationship between Judge Mueller’s husband’s business and the Vann Family, including:
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12          (A) a “Memorandum of Agricultural Lease” dated May 20, 2009, between Spring Valley
metzger law group




                                                     13   Ranch Partnership, a California general partnership and Vann-Peterson Farms Partnership, a
                                                     14   California partnership, where Spring Valley Ranch Partnership leased to Vann-Peterson Farms
                                                     15   Partnership certain agricultural land. The Memorandum of Agricultural Lease was signed on behalf
                                                     16   of Spring Valley Ranch Partnership by Robert J. Slobe, President of North Sacramento Land Co.,
                                                     17   a California corporation, its General Partner. The Memorandum was signed on behalf of Vann-
                                                     18   Peterson Farms Partnership by William B. Vann and Garnett A. Vann on behalf of Vann Family
                                                     19   Two, LLC, a California limited liability company, its General Partner, and by two members of the
                                                     20   Peterson family. The Memorandum of Agricultural Lease was filed with a UCC Financing Statement
                                                     21   identifying the owner of the property as “Spring Valley Ranch Partnership, c/o North Sacramento
                                                     22   Land Co., 400 Slobe Avenue, Sacramento, CA 95815.” (Exhibit “LL”).
                                                     23          (B) a “Grant Deed” recorded by the Clerk-Recorder of the County of Colusa on June 4, 2009,
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   whereby North Sacramento Land Company, Carolyn Dean Slobe, Steven D. James, Gary A. Slobe,

                                                     25   Robert J. Slobe and Wendy D. Blakemore aka Wendy D. Slobe, granted to Spring Valley Ranch

                                                     26   Partnership, a California general partnership, property in the County of Colusa. (Exhibit “MM”)

                                                     27          (C) a Senate report prepared for a hearing before the Committee on the Judiciary of the

                                                     28   United States Senate on April 16, 2010 regarding Nominations of U.S. Circuit and U.S. District
                                                                                                        11
                                                            REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                           KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 16 of 22
                                                                                                             F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1   Judges, that contains a Financial Disclosure Report of Kimberly J. Mueller in which Judge Mueller
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   disclosed income of her husband from the North Sacramento Land Company in the form of
                                                      3   employee salary and a director’s fee; and investments of Judge Mueller in “Common Stock, North
                                                      4   Sacramento Land Company,” “Partner in Spring Valley Ranch,” and “Real estate, North Sacramento,
                                                      5   CA.” (Exhibit “NN”). Included in the Financial Disclosure Report is a Financial Statement of Judge
                                                      6   Mueller, stating the net worth of her investments in Common stock in the North Sacramento Land
                                                      7   Company was $719,950, and the net worth of her Partnership interest in Spring Valley Ranch was
                                                      8   $234,325; and that she owned three commercial properties whose net worth totaled $3,776,000.
                                                      9            (D) the UCC Financing Statement recorded September 25, 2009. (Exhibit “II”).
                                                     10            (E) a webpage regarding Spring Valley Ranch in Williams, California, which describes the
                                                     11   ranch as being “[s]ituated in Colusa County, California,” and states that “[t]he land’s inheritor,
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   Robert Slobe, took over his great-grandfather’s 7,500 acres in 1985.” (Exhibit “OO”).
metzger law group




                                                     13            (F) a Statement of Information filed with the California Secretary of State on March 22, 2004,
                                                     14   of Vann Family, LLC, whose address is 365 Ruggieri Way, Williams, CA 95987. (Exhibit “PP”).
                                                     15            Thus, it appears quite clear that Judge Mueller has a substantial financial interest in Spring
                                                     16   Valley Ranch Partnership, which leases a large agricultural property to the Vann Family, which
                                                     17   grows and harvests almonds on the ranch, and that Judge Mueller (as a partner Spring Valley Ranch
                                                     18   Partnership) owns the almond trees themselves, which generates substantial rental income for Judge
                                                     19   Mueller, which income is threatened by the more than 200 Proposition notices of violations
                                                     20   regarding acrylamide in almonds which are the subject of CalChamber’s complaint in this case.
                                                     21   7.       APPLICATION OF 28 U.S.C. § 455 TO THE RECUSAL OF JUDGE MUELLER
                                                                   DUE TO HER FINANCIAL INTEREST
                                                     22
                                                                   28 U.S.C. §455(b) states: “Any . . . judge . . . shall disqualify himself . . . where . . .
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                           (4) He knows that he, individually or as a fiduciary, or his spouse . . . has a
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24            financial interest in the subject matter in controversy or in a party to the proceeding,
                                                                   or any other interest that could be substantially affected by the outcome of the
                                                     25            proceeding;
                                                                           (5) He or his spouse . . . (iii) Is known by the judge to have an interest that
                                                     26            could be substantially affected by the outcome of the proceeding.
                                                     27            Judge Mueller identified her assets as including “common stock in North Sacramento Land
                                                     28   Company” and a “partnership interest in Spring Valley Ranch” in a Financial Statement that she
                                                                                                       12
                                                                REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                               KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 17 of 22
                                                                                                           F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1   submitted to the U.S. Senate at the time of her nomination as a United States District Court judge.
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   Her financial disclosure is supported by a duly notarized affidavit in which Judge Mueller swore
                                                      3   “that the information provided in this statement is, to the best of my knowledge, true and accurate.”
                                                      4   (Exhibit “NN” p.151). Thus, Judge Mueller is well aware of her stock ownership in North
                                                      5   Sacramento Land Company and her partnership interest in Spring Valley Ranch.
                                                      6            Pursuant to 28 U.S.C. § 455(b)(5)(iii), Judge Mueller must recuse herself as the judge in this
                                                      7   case if she or her husband “[i]s known by the judge to have an interest that could be substantially
                                                      8   affected by the outcome of the proceeding.” The rental income that Judge Mueller and her husband
                                                      9   receive from the Vann Family’s operation of the large almond ranch on property owned by Judge
                                                     10   Mueller and her husband, “could be substantially affected by the outcome of the proceeding,”
                                                     11   because more than 200 notices of violations of Proposition 65 regarding exposure to acrylamide from
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   almonds have been served by private enforcers, which present a substantial financial threat to the
metzger law group




                                                     13   almond industry. Indeed, a study sponsored by California Almonds, the Almond Board of
                                                     14   California, reported a mean value of 178 ppb acrylamide in roasted almonds. (Exhibit “JJ”).
                                                     15   Furthermore, the Almond Board of California is listed on the Vann Family Orchards website as an
                                                     16   “affiliate” (Exhibit “KK”), and Bob Silveira of the Vann Family ran as a candidate for a position on
                                                     17   its Board of Directors (Exhibit “QQ”) and was recently elected. (Exhibit “RR”).
                                                     18            Additionally, Judge Mueller’s recusal is mandatory because her husband’s business, the
                                                     19   North Sacramento Land Company, owns the building at 400 Slobe Avenue, which is the business
                                                     20   address of the North Sacramento Chamber of Commerce, a real party in interest in this case, which
                                                     21   apparently leases space at this address from the North Sacramento Land Company, yielding rental
                                                     22   income to the business of Judge Mueller’s husband. These financial interests require disqualification
                                                     23   of Judge Mueller pursuant to 28 U.S.C. §§ 455(b)(4) and 455(b)(5)(iii).
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   8.       CONCLUSION

                                                     25            For all the foregoing reasons, Judge Mueller is disqualified from serving as the trier of fact

                                                     26   and the judge in this case and the case must be reassigned to another judge of the court. Judge

                                                     27   Mueller should recuse herself, just as her husband recently informed the office of CERT’s counsel,

                                                     28   as noted in Paragraph 23 of the accompanying Declaration of Raphael Metzger.
                                                                                                       13
                                                                REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                               KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 18 of 22
                                                                                                 F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1   DATED: September 10, 2021         METZGER LAW GROUP
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com

                                                                                            A Professional Law Corporation
                                                      2
                                                      3                                            /s/ Raphael Metzger
                                                                                            ______________________________
                                                      4                                     RAPHAEL METZGER, ESQ.
                                                                                            Attorneys for Intervenor-Defendant
                                                      5                                     COUNCIL FOR EDUCATION AND
                                                                                            RESEARCH ON TOXICS (“CERT”)
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12
metzger law group




                                                     13
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                    14
                                                            REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                           KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 19 of 22
                                                                                                          F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1                            DECLARATION OF RAPHAEL METZGER
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2
                                                      3           I, Raphael Metzger, declare as follows:
                                                      4           1.      I am an attorney at law, duly licensed and authorized to practice law in the State of
                                                      5   California.
                                                      6           2.      I am a member of the bar of all federal district courts in the State of California, the
                                                      7   United States Court of Appeals for the Ninth Circuit, and the United States Supreme Court.
                                                      8           3.      Unless the context indicates otherwise, I have personal knowledge of the matters set
                                                      9   forth hereinafter and, if called as a witness, I would competently testify thereto.
                                                     10           4.      My firm represents the Intervenor-Defendant in this case, the Council for Education
                                                     11   and Research on Toxics (CERT) .
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12           5.      This declaration is submitted in support of CERT’s motion to disqualify the
metzger law group




                                                     13   Honorable Kimberly J. Mueller as the trier of fact and the judge in this case.
                                                     14           6.      Attached hereto as Exhibit “EE” is a true and correct copy of the Declaration of
                                                     15   Heather Wallace, Associate General Counsel for the California Chamber of Commerce, which was
                                                     16   filed by CalChamber on September 3, 2021 (ECF 163).
                                                     17           7.      Attached hereto as Exhibit “FF” is a true and correct copy of a webpage,
                                                     18   https://www.vannfamilyorchards.com, identifying three companies: Vann Family Orchards, Vann
                                                     19   Brothers, and Yolo Hulling and Shelling.
                                                     20           8.      Attached hereto as Exhibit “GG” is a true and correct copy of a webpage,
                                                     21   https://www.vannfamilyorchards.com/vann-brothers-farming, discussing the Vann family business.
                                                     22           9.      Attached hereto as Exhibit “HH” is a true and correct copy of a webpage which is
                                                     23   found    at   https://www.capitalpress.com/ag_sectors/orchards_nuts_vines/prominent-california-
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   almond-grower-wife-and-friends-die-in-helicopter-crash/article_801d5ec2-f3ce-11eb-bf44-53dd4

                                                     25   78c1318.html, and is an obituary concerning the death of Bill Vann

                                                     26           10.     Attached hereto as Exhibit “II” is a true and correct copy of a September 25, 2009

                                                     27   UCC Financing Statement, which identifies the Grantors as Spring Valley Ranch Partnership and

                                                     28   Vann-Peterson Farms Partnership and the Grantee as Metropolitan Life Insurance Company, and the
                                                                                                        15
                                                            REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                           KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 20 of 22
                                                                                                         F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1   collateral as the property described in Exhibits A and B thereto.
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2          11.     Attached hereto as Exhibit “JJ” is a true and correct copy of a Technical Summary
                                                      3   dated July, 2014, from the Almond Board of California, titled “Acrylamide in Roasted Almonds,”
                                                      4   at https://www.almonds.com/sites/default/files/content/attachments/aq0104_
                                                      5   acrylamide_in_roasted_almonds.pdf.
                                                      6          12.     Attached hereto as Exhibit “KK” is a true and correct copy of a webpage,
                                                      7   https://www.vannfamilyorchards.com/affiliations, describing the affiliations of Vann Family
                                                      8   Orchards.
                                                      9          13.     Attached hereto as Exhibit “LL” is a true and correct copy of a Memorandum of
                                                     10   Agricultural Lease filed with a UCC Financing Statement identifying the owner of the property as
                                                     11   “Spring Valley Ranch Partnership, c/o North Sacramento Land Co.”
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12          14.     Attached hereto as Exhibit “MM” is a true and correct copy of a Grant Deed recorded
metzger law group




                                                     13   by the Clerk-Recorder of the County of Colusa on June 4, 2009, concerning property in Colusa
                                                     14   County, California.
                                                     15          15.     Attached hereto as Exhibit “NN” is a true and correct copy of a Senate report prepared
                                                     16   for a hearing before the Committee on the Judiciary of the United States Senate on April 16, 2010
                                                     17   regarding Nominations of U.S. Circuit and U.S. District Judges. The Court’s attention is directed
                                                     18   to pages 145, 147, and 150.
                                                     19          16.     Attached hereto as Exhibit “OO” is a true and correct copy of an online report by the
                                                     20   American Farmland Trust regarding Spring Valley Ranch in Williams, California.
                                                     21          17.     Attached hereto as Exhibit “PP” is a true and correct copy of a Statement of
                                                     22   Information filed with the California Secretary of State on March 22, 2004, of Vann Family, LLC,
                                                     23   which I obtained from the California Secretary of State’s web site.
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24          18.     Attached hereto as Exhibit “QQ” is a true and correct copy of a May 4, 2021 article

                                                     25   published by the Almond Board of California, listing Bob Silveira as a candidate for a position on

                                                     26   its Board of Directors.

                                                     27          19.     Attached hereto as Exhibit “RR” is a true and correct copy of a June 2, 2021 article

                                                     28   published by the Almond Board of California, noting that Bob Silveira was elected to its Board of
                                                                                                        16
                                                            REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                           KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 21 of 22
                                                                                                         F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1   Directors.
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2          20.     Attached hereto as Exhibit “SS” is a true and correct copy of a photo that appeared
                                                      3   in the fall, 2016 newsletter “Horizons,” published by the Sacramento Land Conservancy. The
                                                      4   caption identifies the man in the photo as Robert Slobe, who is holding a large pair of scissors with
                                                      5   the name “Sacramento Chamber” emblazoned across it.
                                                      6          21.     Attached hereto as Exhibit “TT” is a true and correct copy of subpoena for deposition
                                                      7   and production of business records served by my office upon the Custodian of Records for the North
                                                      8   Sacramento Land Company on August 31, 2021.
                                                      9          22.     Attached hereto as Exhibit “UU” is a true and correct copy of subpoena for deposition
                                                     10   and production of business records served by my office upon the Custodian of Records for Vann
                                                     11   Family, LLC and Garnett A. Vann on August 31, 2021.
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12          23.     On the morning of September 7, 2021, my secretary, Nina Vidal, received a telephone
metzger law group




                                                     13   call from Robert Slobe asking to speak to me regarding the subpoena served upon him to testify and
                                                     14   produce documents. He went on to tell Ms. Vidal that I should know that his wife is a judge, and this
                                                     15   case is assigned to her, so she should probably recuse herself.
                                                     16
                                                     17          I declare under penalty of perjury under the laws of the United States that the foregoing is
                                                     18   true and correct. Executed September 10, 2021, at Long Beach, California.
                                                     19
                                                                                                        /s/ Raphael Metzger
                                                     20                                                 ______________________________
                                                                                                        Raphael Metzger
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                            17
                                                            REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                           KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 167 Filed 09/10/21 Page 22 of 22
                                                                                                              F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Reply in Support of Motion for Disqualification, Final.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499



                                                                                               CERTIFICATE OF SERVICE
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2            I hereby certify that on September 10, 2021, I caused the foregoing document, described as REPLY
                                                          OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON TOXICS,
                                                      3   IN SUPPORT OF MOTION TO DISQUALIFY THE HON. KIMBERLY J. MUELLER;
                                                          MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                      4   to be electronically filed with the Court’s CM/ECF filing system, which will send a Notice of Electronic
                                                          Filing to all parties of record who are registered with CM/ECF:
                                                      5
                                                                                                       Trenton H. Norris, Esq.
                                                      6                                                  Sarah Esmaili, Esq.
                                                                                                       S. Zachary Fayne, Esq.
                                                      7                                                David M. Barnes, Esq.
                                                                                                 Arnold & Porter Kaye Scholer LLP
                                                      8                                         Three Embarcadero Center, 10th Flr.
                                                                                                  San Francisco, CA 94111-4024
                                                      9                                                       (Plaintiff)
                                                                                                     Telephone: (415) 471-3100
                                                     10                                        email: trent.norris@arnolderporter.com

                                                     11
               555 east ocean boulevard, suite 800




                                                                                              Harrison Pollak, Deputy Attorney General
                 a professional law corporation




                                                                                               Joshua Purtle, Deputy Attorney General
                  long beach, california 90802




                                                     12                                     Laura J. Zuckerman, Deputy Attorney General
metzger law group




                                                                                                    Office of the Attorney General
                                                     13                                                  1515 Clay St., 20th Flr.
                                                                                                          Oakland, CA 94612
                                                     14                                                       (Defendant)
                                                                                                      Telephone: (510) 879-0098
                                                     15                                           email: harrison.pollak@doj.ca.gov
                                                                                                       joshua.purtle@doj.ca.gov
                                                     16                                              laura.zuckerman@doj.ca.gov

                                                     17                                                  Aida Poulsen, Esq.
                                                                                                         Poulsen Law P.C.
                                                     18                                               282 11th Ave., Suite 2612
                                                                                                       New York, NY 10001
                                                     19                                          (Proposed Intervenors-Defendants)
                                                                                                     email: ap@poulsenlaw.org
                                                     20
                                                                  I declare that I am employed in the offices of a member of this court, at whose direction service was
                                                     21   made.
                                                     22           Executed on September 10, 2021, at Long Beach, California.
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                                                             /s/ Nina S. Vidal
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24                                                      ________________________________
                                                                                                             Nina S. Vidal, Declarant
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                                 18
                                                             REPLY OF INTERVENOR-DEFENDANT, CERT, IN SUPPORT OF MOTION TO DISQUALIFY THE HON.
                                                            KIMBERLY J. MUELLER; MEMO OF POINTS & AUTHORITIES; DECLARATION OF RAPHAEL METZGER
